Citation Nr: 1643461	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974 and from August 1977 to January 1982.  He died in September 2008.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Among other things, DIC benefits pursuant to 38 U.S.C.A. § 1318 were denied therein.  The Appellant appealed this determination.  She testified before the undersigned at a hearing held at the aforementioned RO in September 2012.  In March 2014, the Board remanded this matter for additional development.  Review of the claims file shows that adjudication now can proceed.

Of note is that an appeal consists of a timely filed notice of disagreement (NOD) and, after a statement of the case (SOC) is issued, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Service connection for the cause of the Veteran's death was denied in the February 2009 rating decision.  The Board's March 2014 remand, after liberally construing statements from the Appellant's representative, found that a NOD had been filed.  Issuance of a SOC was directed.  This was done in May 2015.  Neither the Appellant nor her representative filed a timely substantive appeal, notwithstanding that both the Board's remand and the SOC indicated that doing so was required to complete the appeal.  

The Appellant's only submission indeed is a May 2015 notice response to the supplemental statement of the case issued concerning DIC benefits pursuant to 38 U.S.C.A. § 1318, in which she requested more time to collect treatment records.  It is timely, but it does not meet the criteria of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The representative's only submission is a September 2016 Post-Remand Brief.  It presents relevant argument and identifies service connection for the cause of the Veteran's death as being on appeal.  While this meets the criteria of a substantive appeal, it is untimely.  Id.  The Board, in sum, concludes that the aforementioned issue is not on appeal.  All indications to the contrary from the Appellant and her representative (such as that in the Post-Remand Brief) are erroneous.


FINDING OF FACT

The Veteran was not a former prisoner of war, began receiving a total disability rating based on individual unemployability over 17 years after his last release from active duty and less than 10 years prior to his death, and was not entitled to receive either this rating any earlier or a 100 percent initial rating for his service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for establishing DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 503, 1318, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.22, 3.103, 3.400, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify as well as a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Yet these duties are not applicable when the law and not the evidence is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  As discussed below, this is the situation at hand.  Discussion of VA's duties therefore is not necessary.

In addition to these duties, the issue(s) on appeal must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 as the issue on appeal at the beginning of the September 2012 hearing.  The undersigned and the Appellant's representative next questioned the Appellant about the Veteran's service-connected disabilities and the circumstances of his death.  While the criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 were not explained, the Appellant's statement that the Veteran "died 11 months too soon" indicates her awareness of the critical criterion here.  Submission of outstanding evidence was not suggested because none was identified.

II.  The Merits

When a veteran's death is not the result of a service-connected disability, VA shall pay DIC benefits to the surviving spouse in the same manner as if the death were service-connected under certain circumstances.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  The veteran's death must not be the result of willful misconduct.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  At the time of death, the veteran also must have been receiving or have been entitled to receive compensation for service-connected disability rated as totally disabling either (1) for a continuous period of at least 10 years immediately preceding death, (2) continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death, or (3) for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  Id.  

It is reiterated that service connection for the cause of the Veteran's death was denied in the February 2009 rating decision.  This determination is final, as the Appellant's appeal of it was not completed.  Accordingly, the Veteran's death is not the result of a service-connected disability.  His September 2008 death certificate indicates that he died that month of metastatic renal cell carcinoma.  Carcinoma, derived from the Greek word for cancer, is a malignant growth.  Dorland's Illustrated Medical Dictionary 294 (31st ed. 2007).  Given this definition, the Veteran's death was not the result of any willful misconduct on his part.  There is no indication in the evidence and no contention from the Appellant that the Veteran was a former prisoner of war.

Further, the Veteran last was released from active duty in January 1982.  A service-connected disability rated as totally disabling includes a total disability rating based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c).  A December 2000 rating decision granted him a TDIU effective as of August 1999.  This was over 17 years after his last release from active duty.  The last two of the three ways in which there can be a service-connected disability rated as totally disabling do not exist, in other words.  With respect to the first, the period from August 1999 when he was granted a TDIU to September 2008 when he died is approximately 9 years and 1 month, 11 months before he would have been able to meet this aspect of the criteria.  

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318, in sum, are not met based on the compensation for service-connected disability the Veteran was receiving while he was alive.  The only question remaining is whether or not he was entitled to receive compensation meeting any of these criteria.  Entitled to receive means that the veteran filed a claim for such compensation during his lifetime and would have received it but for (1) clear and unmistakable error (CUE) in the decision made, (2) the discovery of service records which existed at the time of the decision but were not considered therein, or (3) the compensation was being paid to others or withheld for various reasons.  38 C.F.R. § 3.22(b).  There is no indication in the evidence and no contention from the Appellant or her representative that either of these last criteria is relevant here.

Regarding the first criteria, a strong presumption of validity attaches to RO rating decisions.  Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet App. 242 (1994).  CUE thus is a very specific and rare kind of legal or factual error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  A legal error is shown by proving that the statutory or regulatory provisions extant at the time were incorrectly applied by the adjudicator.  Russell, 3 Vet. App. at 313.  A factual error is shown by proving that the correct facts, as they were known at the time, were not before the adjudicator.  Id.  Regardless of the type of error, it must be undebatable such that reasonable minds could not differ that the result would have been manifestly different but for it.  Id.; Fugo, 6 Vet. App. at 43.  

Here, the Appellant contends that the Veteran was unemployable due to his service-connected posttraumatic stress disorder (PTSD) before the August 1999 effective date assigned for his TDIU award.  She specifically contends that he attempted suicide in August 1997 as a result of this condition, and that the resultant effects of this attempt left him unable to work more than sporadically thereafter.  Evidence from his last employer documents that the Veteran was in leave without pay status for 740 hours in 1997, 684 in 1998, over 900 (the exact number is illegible) in 1999, and 1616 in 2000.  This evidence further documents that, while he resigned in October 2000, his last day of work was in August 1999.  The December 2000 rating decision assigned an effective date in August 1999, to reflect the Veteran's last day of work, as opposed to the date of his TDIU claim in October 1999.  

Here, there is no legal CUE error.  The effective date for the award of a TDIU is governed by the effective date provisions for increased ratings.  Hurd v. West, 13 Vet. App. 449 (2000).  These provisions have not changed since the December 2000 rating decision.  The effective date is the earliest date on which it is factually ascertainable that an increase in disability had occurred, if the claim was received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(2).  Otherwise, it is the date of the claim.  Id.  These provisions were correctly applied in the December 2000 rating decision.  Indeed, the Veteran was awarded an effective date prior to the date of his claim.  There also is no factual CUE error.  Of the evidence set forth above, most everything was known at the time of the December 2000 rating decision.

It in particular was known that the Veteran last worked in August 1999, though he resigned later, and that he was in leave without pay status for hundreds of hours in 1998 and 1999.  The precise number of hours for 1997, 1999, and 2000 was not known until October 2009 (the precise number for 1998 was known all along), when the Appellant submitted evidence in this regard.  Whether or not all of these hours were attributable to his service-connected PTSD is unknown, though the medical evidence suggests this is true for at least the strong majority of them.  Even assuming they were, the Board finds that the earliest date it is ascertainable that the Veteran's condition increased to the point that he became unable to work was August 1999 when he last worked.  Reasonable minds could differ on this point.  

Indeed, the Appellant does disagree with the Board's aforementioned finding and has produced supporting evidence.  The fact that reasonable minds could differ, however, is yet another reason to find that there is no CUE in the December 2000 rating decision with respect to the assignment of an effective date for the Veteran's TDIU award.  Of final note is that service connection was granted and a 50 percent initial evaluation was assigned effective January 1997 for the Veteran's PTSD in an August 1998 rating decision.  He appealed this determination.  In an August 1999 rating decision, the initial rating was increased to 70 percent effective January 1997.  The Veteran withdrew his appeal in light of this favorable action.  The Appellant has not contended that the initial rating should have been 100 percent.  
The provisions for assigning a rating for a mental disorder, the General Rating Formula, have not changed since the August 1999 rating decision.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood.  Symptoms of such include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment.  Symptoms of such include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  These provisions were correctly applied in the August 1999 rating decision.  There also is no factual CUE error.  Other than being chronically at risk of harming himself, his symptoms were not found to be of the same severity and duration as those for a 100 percent rating.

Although reasonable minds could differ on this point, this is one more reason to find that there is no CUE in the August 1999 rating decision with respect to the initial rating assigned for the Veteran's service-connected PTSD.  Concerning both CUE arguments considered herein, it is notable that allegations of mere misinterpretation of the facts or simple disagreement as to how they were weighed and evaluated are insufficient.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); Damrel, 6 Vet App. at 242; Fugo, 6 Vet. App. at 44.  This is essentially the Appellant's contention with respect to when the Veteran became unemployable and with respect to the severity of the Veteran's PTSD.  

Finding that the Veteran was entitled to a TDIU award prior to August 1999, in particular as of September 1998 or earlier, or to a 100 percent rating for his service-connected PTSD as of January 1997 would have satisfied the critical criterion of service-connected disability rated as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death.  Unfortunately, neither finding is warranted.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318, in sum, are not met based on the compensation for service-connected disability the Veteran was entitled to receive.  As they also are not met based on the compensation he did receive, the Appellant's claim must be denied.  

In making the unfavorable decision that DIC benefits (38 U.S.C.A. § 1318) must be denied, the Board is sympathetic to the Appellant's circumstances.  Her husband, the Veteran, need have lived only 11 more months for her to be eligible for these benefits.  However, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992); Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  

ORDER

DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


